Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
NOTE: 
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art reference and any interpretations of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 1/18/22 and 4/15/22 have been considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title is meant to have an “informative value in indexing, classifying, searching”. See MPEP606.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5,8-14, 17-20 are  rejected under 35 U.S.C. 102(a)(1) (a)(2) as being anticipated by Berionne et. al., U.S Patent No. 2014/0057679 (hereinafter Berionne).
Regarding Claim 1, Berionne teaches a file reading method, comprising: determining, by a processor, whether a file in a Subscriber Identity Module (SIM) card is stored in a non-volatile memory (Fig.1,2, 4A,B;7 Processor80; Para6-8 "The method may further include accessing the file from the cache when the SIM version identifier matches the cached version identifier." cache corresponds to non-volatile memory Para21-22, 27-29, 35-37, 54-56 "non-volatile memory");
	performing, by the processor, a reading process to read the file from the SIM card if the file is not stored in the non-volatile memory (Fig.2, 4A,B, 5A,B, Para29-30 "verification component 14 may send a message to read component 10 to perform the read operation from SIM 106 for the requested file"); and storing, by the processor, the file into the non-volatile memory (Fig.1,2, Para30-31 "update component 12 may communicate with SIM 106 and SIM 106 may use version manager component 20 to aid in the synchronization among the cached content 24 and the content 34 stored on SIM 106" Para38-42 "if the update component 12 determines that the SIM 106 returns a SIM version ID for the selected file, the update component 12 may send a notification to cache 16 (FIG. 1) to store the received version ID with the new content file"). 
Regarding claim 2, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches determining, by the processor, whether an identification number in the non-volatile memory is identical to an identification number of the SIM card if the file is stored in the non-volatile memory; and reading out, by the processor, the file from the non-volatile memory if the identification number in the non-volatile memory is identical to the identification number of the SIM card (Fig.1,2, Para35-37 "when the SIM card does return a version ID for the requested file, the method may include determining whether the received version ID matches the version ID in the cache for the requested file").
Regarding claim 3, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches updating, by the processor, the file in the non-volatile memory if the file in the SIM card is updated (Fig.1, 2,6A,B cache is updated Para29-31 "Update component 12 may also be used to keep the cached content 24 synchronized with the content 34 stored on SIM 106.").  
Regarding claim 4, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches wherein performing the reading process to read the file from the SIM card comprises: determining, by the processor, whether a reading access condition of the file matches a specific access condition level; determining, by the processor, whether the reading process supports a short file identification (SFI) format if the reading access condition of the file matches the specific access condition level; outputting, by the processor, a first selection command to select the file in the SIM card if the reading process fails to support the SFI format; and outputting, by the processor, a first reading command to read the file from the SIM card (Fig.2,3; Para34-27 "In addition, SIM 106 may have a unique identifier 18, such as an integrated circuit card identifier (ICCID) that uniquely identifies each SIM card" matching version ID corresponds to specific access condition; Para36-41).  
Regarding claim 5, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches determining, by the processor, whether the file supports the SFI format if the reading process supports the SFI format; outputting, by the processor, the first selection command to select the file from the SIM card if the file fails to support the SFI format; and outputting, by the processor, the first reading command to read the file from the SIM card(Fig.2, 4A,B, 5A,B, Para29-30 "verification component 14 may send a message to read component 10 to perform the read operation from SIM 106 for the requested file").
Regarding claim 8, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches determining, by the processor, that the reading process is unsuccessful if the reading access condition of the file fails to match the specific access condition level(Fig.2, 4A,B, 5A,B, Para29-30, 35-37 "read component 10 may retrieve the cached content 24 (FIG. 1) from the cache 16 in response to the read request when verification component 14 determines that the received SIM version ID matches the cached version ID of the content stored in the cache 16.").  
Regarding claim 9, Berionne teaches all the limitations of the base claims as outlined above.
	Further, Berionne teaches wherein the SIM card is a Universal Subscriber Identity Module (USIM) card (Fig.1, Para24-25 "File 29 may include, but are not limited to, service provider names, address books, applications, SMS messages, preferred roaming lists, international mobile subscriber identity (IMSI), temporary identities, network parameters, and femto cell identifiers, among others" IMSI corresponds to USIM).
Regarding claims 10-14, 17, 18, and19-20, Berionne teaches these claims according to the reasoning set forth in claim 1-5, 8, 9.

Allowable Subject Matter
Claims 5, 6, 15, 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including at least  the limitations of : “determining, by the processor, whether the file is in a current directory if the file supports the SFI format; and outputting, by the processor, a second reading command to use the SFI format to read the file from the SIM card if the file is in the current directory.”  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Edara et.al. US 2016/0127176.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TASNIMA MATIN whose telephone number is (571)272-8785. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TASNIMA . MATIN
Primary Examiner
Art Unit 2135



/TASNIMA MATIN/Primary Examiner, Art Unit 2135